Citation Nr: 1506546	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  12-22 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to restoration of service connection for left knee patella dislocation.

2.  Entitlement to a compensable rating for the left knee patella dislocation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 13 to December 6, 2007, so for a total of 24 days.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which severed service connection for left knee patella dislocation.

This severance came about from his intervening May 2011 claim for a compensable rating for this, at the time, service-connected disability.  He had a VA compensation examination for that claim in August 2011, and unfortunately based on the results the RO proposed severance that same month of the prior grant of service connection for this disability (which had occurred in June 2008), on the basis that it was clear and unmistakable error (CUE) to have granted service connection originally in that earlier decision.  The subsequent March 2012 rating decision at issue in this appeal severed the grant of service connection for the left knee patella dislocation.

In June 2014, in support for his claim for restoration of this benefit, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing has been associated with the claims file, so is of record.



FINDINGS OF FACT

1.  In a June 2008 rating decision, the RO granted service connection for left knee patella dislocation.

2.  The RO later proposed severance of service connection for the left knee patella dislocation in August 2011, and the Veteran received written notice of the proposed severance by letter dated that same month.  He was advised of the intended action and informed he could have a hearing on the matter and/or present evidence indicating the severance was unwarranted.

3.  In a March 2012 decision, the RO severed service connection for the left knee patella dislocation, effective March 12, 2012, and in response the Veteran filed a timely appeal of that decision.

4.  The severance of the award of service connection for the left knee patella dislocation is proper, however, because the supposed facts on which the award was granted are clearly and unmistakably erroneous based on the actual evidence of record, and these facts are undebatable.


CONCLUSIONS OF LAW

1.  The severance of the award for service connection for the left knee patella dislocation was appropriate.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5109 (West 2014); 38 C.F.R. §§ 3.105(d), 3.303, 3.304, 3.305, 3.306 (2014).

2.  There is no legal basis for a retroactive increased rating given the proper severance of service connection for this disability.  38 U.S.C.A. § 501 (West 2014); 38 C.F.R. §§ 3.105, 3.400(o)(1) (2014); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), sets forth VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  The VCAA was codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, and the implementing regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court/CAVC) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Ideally, VCAA notice should be provided prior to an initial decision on a claim by the RO as the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if notice was not provided prior to initially adjudicating a claim, or if provided and it was inadequate or incomplete, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to "cure" the timing defect in the provision of the notice because the intended purpose of the notice is still preserved, not frustrated, since the Veteran is still given meaningful opportunity to participate effectively in the adjudication of his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

These VCAA notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 et seq. (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

But with respect to the duty to notify as it applies to the propriety of severance of service connection, as it involves a determination of whether there was CUE in the grant of this benefit, the VCAA is inapplicable.  See Livesay v. Principi, 15 Vet. App. 165 (2001); Parker v. Principi, 15 Vet. App. 407 (2002).

Moreover, when severance is warranted, a rating decision proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his/her latest address of record of the contemplated action and furnished detailed reasons therefore and given 60 days for the presentation of additional evidence to show that service connection should be maintained.  38 C.F.R. § 3.105(d).

Here, the Veteran was provided the appropriate due process in an August 2011 notification letter of the rating decision that proposed to sever the award of service connection for his left knee patella dislocation.  The August 2011 rating decision provided a clear explanation concerning the reasons for the proposed severance.  Severance subsequently was accomplished by rating decision dated in March 2012, with an effective date of the severance of March 12, 2012.

Since then, the Veteran has been afforded the opportunity to submit additional evidence opposing the severance, and the propriety of the severance has been readjudicated in an SOC issued in July 2012.  He also testified at a June 2014 hearing before the Board, which was in compliance with required procedures as the presiding VLJ, the undersigned, duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the Veteran's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

And as to the claim for a compensable rating for the left knee patella dislocation, which ironically brought about the severance of service connection for this disability, the law, not the evidence, is dispositive, therefore the VCAA again is inapplicable.  Mason v. Principi, 16 Vet. App. 129, 132 (2002).

That notwithstanding, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of this appeal, including by submission of statements and arguments presented by his representative and by way the videoconference hearing testimony.  For these reasons, it is not prejudicial to him for the Board to proceed to finally deciding this appeal.  The duties to notify and assist, to the extent required, have been met, and no further action is necessary to assist the Veteran in substantiating these claims.

II. Analysis

In a June 2008 rating decision, the Veteran was granted service connection for left knee patella dislocation, and a 0 percent (so noncompensable) rating was assigned effective December 7, 2007, so back to the day following his discharge from service.  After later filing a claim for a higher rating for this disability, and undergoing a VA compensation examination, the RO advised the Veteran of its intent to conversely sever service connection via an August 2011 proposed rating decision.  Several months later, in the March 2012 rating decision, the RO implemented the proposed severance, and this appeal ensued.

Service connection will be severed only where evidence establishes it is clearly and unmistakably erroneous (the burden of proof being upon the Government).  A change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  This certification must be accompanied by a summary of the facts, findings, and reasons supporting the conclusion.  When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  

The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and given 60 days for the presentation of additional evidence to show that service connection should be maintained.  If additional evidence is not received within that period, rating action will be taken and the award will be discontinued effective the last day of the month in which the 60-day period expired.  38 C.F.R. § 3.105(d); Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

38 C.F.R. § 3.105(d) places the same burden of proof on VA when it seeks to sever service connection as 38 C.F.R. § 3.105(a) places upon a claimant seeking to have an unfavorable previous determination overturned.  See Baughman, 1 Vet. App. at 566.  Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended.

In determining whether a prior determination involves CUE, the United States Court of Appeals for Veterans Claims (Court/CAVC) has established a three-prong test.  The three prongs are:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 314 (1992).

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

Although the same standards apply in a determination of CUE in a final decision under section 3.105(a) and a determination as to whether a decision granting service connection was the product of CUE for the purpose of severing service connection under section 3.105(d), section 3.105(d) does not limit the reviewable evidence to that which was before the RO in making its initial service connection award.  See Daniels v. Gober, 10 Vet. App. 474, 480 (1997).  The Court reasoned that, because 38 C.F.R. § 3.105(d) specifically states, "[a] change in diagnosis may be accepted as a basis for severance," the regulation clearly contemplates the consideration of evidence acquired after the original grant of service connection.  The Court further reasoned that, if it were to conclude that a service-connection award can be terminated pursuant to § 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record.  Id.

In this particular case at hand, the RO severed the Veteran's grant of service connection for his left knee patella dislocation based upon the required finding of CUE in the original June 2008 decision awarding this benefit.  Specifically, the RO found that his left knee disability had pre-existed his service and had not been aggravated by his service, meaning chronically (permanently) worsened above and beyond its natural progression.  He had dislocated this knee several years prior to his service and had undergone surgery on this same knee approximately one year prior to his service.  The pre-service injury was noted during his December 2006 pre-enlistment examination and even required a medical waiver for his enlistment.

A Veteran is presumed to have been in sound condition when examined, accepted and enrolled into service, except for defects noted at the time of entrance, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).

According to 38 C.F.R. § 3.304(b) (2012), the term "noted" denotes only such conditions that are recorded in examination reports.  A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1994).

Here, the Veteran's prior left knee disability was indeed noted upon examination when he was accepted and enrolled into service, therefore the presumption of soundness on enlistment as to this left knee disability does not apply.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) .

If, as here, a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, only instead a claim for service-connected aggravation of that disorder.  And in that case, section 1153 applies and the burden falls on him to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Only if the presumption of aggravation under section 1153 arises does the burden of proof then shift to VA to show a lack of aggravation by establishing "that the increase in disability was due to the natural progress of the disease."  38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

The Veteran filed his claim for service connection based on an injury he had incurred-dislocating his left knee - while in travel status reporting to basic training.  He has not disputed that his knee injury occurred at the airport prior to basic training.  He conceded as much during his hearing.  Upon examination, he was given an entry level separation.  He filed a claim for service connection for left knee patella dislocation in April 2008.  He had a VA general medical examination in May 2008, in response to his claim, and the examiner noted the Veteran had sustained a left kneecap dislocation supposedly in boot camp.  The claim consequently was granted in a June 2008 rating decision on a direct-incurrence basis, so due to the Veteran supposedly reinjuring his left knee during his basic training.

After later filing a claim for a higher (i.e., compensable) rating for this disability, the Veteran had an August 2011 VA compensation examination that determined his left knee disability was not caused by, the result of, or aggravated by his military service.  In making this critical determination, the examiner observed the Veteran had a pre-existing left knee disability that had required a waiver just to be allowed to enter the military.  And although he had reinjured his knee on November 7, 2007, it was just prior to his November 13, 2007, entrance onto active duty.  Therefore, that injury did not actually occur during basic training as the previous VA examiner mistakenly had concluded, nor, again, does the Veteran dispute this fact.

On the basis of that VA compensation examination and opinion, the RO issued its August 2011 decision proposing to severe service connection for the left knee patella dislocation given this CUE.  The severance was later accomplished by a rating decision dated in March 2012, with an effective date of the severance of March 12, 2012.  In its decision, the RO pointed out the Veteran did not in fact injure (actually re-injure) his left knee during boot camp, as the earlier May 2008 VA examiner mistakenly had noted; instead, the Veteran injured (re-injured) this knee at the airport on the way to boot camp.  Thus, the prior grant of service connection was incorrectly predicated on direct incurrence of an injury in service - so was based on an in-service injury that in fact did not occur - and lacked evidence that the pre-existing injury instead was aggravated by or on account of the Veteran's military service.  For this reason, the original grant of service connection for this disability was clearly erroneous.  Had the correct facts been known at the time, service connection would not have been granted, and thus would have manifestly changed the outcome at the time of the June 2008 rating decision, which granted service connection for the left knee patella dislocation on the premise the injury in question had occurred during the Veteran's service, namely, during his boot camp training.  The severance of service connection thus was appropriate.


And as service connection for this left knee patella dislocation was properly severed as of March 12, 2012, a retroactive increase in the rating for this same disability will not be awarded after basic entitlement to benefits for this disability has been terminated, such as by severance of the grant of service connection.  In other words, where, as here, it is shown the disability was not incurred in or aggravated by the Veteran's service, there logically cannot be any compensation for this disability, much less at a higher or increased rate.

The law clearly is dispositive as it prohibits a retroactive increase once basic entitlement has been terminated.  Accordingly, the Board finds that the Veteran lacks entitlement under the law for the claim for a compensable rating for the left knee patella dislocation, in which service connection for the disability has been properly severed, and the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The severance of service connection for the left knee patella dislocation was proper.

As a matter of law, a compensable rating for this same disability is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


